DixoN, C. J.
This action is without precedent, and cannot be maintained. If, as the complaint alleges and the plaintiff contends, Adam Eeith committed a trespass in taking and carrying away the property which belonged to the estate of Mrs. Birkhauser, deceased, of which estate the plaintiff is special administrator, then the plaintiff has his remedy by action against Adam Eeith to recover the damages, and the suit by Gotzhausen and Smith against Adam Eeith to recover damages for the taking and conversion of the same property, they claiming it to have been theirs, and the recovery by them, are transactions in which the plaintiff is in no way concerned. In an action by the plaintiff against Adam Eeith, he cannot set up that suit in defense, or mitigate the damages by reason of the recovery there had against him. The theory of this action is, that as Gotzhausen and Smith have brought suit and recovered judgment against the person who committed trespass by taking the property of the plaintiff’s intestate, therefore the plaintiff has a right to interfere, and by injunction to restrain and control that litigation. The plaintiff has no such right. He has no interest whatever in the controversy as between those parties, and, as suggested, his only motive seems to be to relieve Adam Eeith, if possible, from the payment of the Gotzhausen and Smith judgment, which he conceives to have been unjust and unfounded; which motive, though it may be very commendable in itself, is, unluckily for the purposes which the plaintiff desires to accomplish, not sufficient to authorize him to maintain this action. Adam Eeith may have been, and, as would appear from the statements of the complaints, undoubtedly was, very unfortunate; but, like many others who, with the best intentions, have become entangled in the meshes of the law, he must be relieved, if at all, on his own application *126to the courts; and if he cannot be so relieved, his benevolent neighbors or acquaintances cannot be permitted to bring suits for him.
By the Court.— Order reversed.